Citation Nr: 1221643	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for an allergic reaction affecting the top lip.

8.  Entitlement to service connection for joint pain.

9.  Entitlement to service connection for an abdominal disorder.
REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty service from November 1981 to November 1984 and from November 1990 to May 1991.  Active duty includes service in the Persian Gulf from January to May 1991.  She also served in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO.  

In June 2012, the Board received additional evidence from the Veteran that includes some duplicative information and an additional service record referable to the claimed low back disability.  No waiver was accompanied with the new evidence.  Since the medical evidence related to the issue of service connection for a back disorder is pertinent to the claim, it must be considered in the first instance by the Agency of Original Jurisdiction and will be remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in her claims file. 

The  issue of service connection for the loss of taste has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a skin disorder, low back disorder, respiratory disorder, left foot disorder, and multiple joint pains are addressed in the REMAND portion of the decision below and are REMANDED to the AMC in Washington, DC.


FINDINGS OF FACT

1.  There is no credible evidence of a bilateral hip disorder during service or for many years thereafter, and the preponderance of the competent and probative evidence does not show the Veteran has or has had at any time during the appeal a current hip bilateral disability.

2.  The preponderance of the competent and probative evidence of record does not show that the Veteran currently has or has had at any time during the appeal an allergic reaction affecting the top lip. 

3.  A left shoulder disorder was not manifested during the Veteran's service and a preponderance of the competent and probative evidence of record does not show that the Veteran currently has or has had at any time during the appeal a left shoulder disability.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  An allergic reaction involving the top lip was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A left shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

January, May and August 2008 pre-decisional letters provided the Veteran with notice of VA's duties to notify and assist her in the development of her claims consistent with the laws and regulations outlined above. The letters informed her of the evidence and information necessary to substantiate her claims, the information required of her to enable VA to obtain evidence in support of her claims, and the assistance that VA would provide to obtain information and evidence in support of her claims. She was also given notice regarding disability ratings and effective dates of awards. 

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims. 38 U.S.C.A. § 5103A (West 2002). The Veteran's service treatment records from her first period of service are associated with his claims file and she was notified that the records from her second period of service were unavailable.  She was asked to submit any copies of service treatment records in her possession and notified of additional forms of evidence she could submit in lieu of the service treatment records.  Dixon v. Derwinski, 3 Vet.App. 261, 263   (1992). VA has obtained all pertinent/identified records that could be obtained and all evidence constructively of record has been secured.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA has not obtained a medical nexus opinion concerning the claims and such examinations are not required. There is no competent or probative evidence of the claimed bilateral hip, allergic reaction affecting the top lip, and left shoulder disorder in service, continuing symptomatology after service, current disabilities, or of a nexus between any claimed disability and the Veteran's service. There is no evidence of record to support her contentions. Thus, the evidence is insufficient to trigger VA's duty to obtain an examination or opinion with respect to the claims. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir.) (Veteran's assertion that a claimed condition was caused by a service connected disability was insufficient to show that the disability may be related to service and trigger VA's duty to provide an examination). 

As there is no indication of any outstanding and pertinent evidence, the Board may proceed with the consideration of the appeal. 

The Merits of the Claims 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 



Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions. See Grover v. West, 12 Vet. App. 109, 112 (1999). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 



"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service treatment records from the Veteran's second period of active duty service are not available for review through no fault of the Veteran, and there is a heightened obligation for VA to assist the Veteran in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records. See Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost. Ussery v. Brown, 8 Vet. App. 64, 68 (1995). 

Missing service treatment records do not obviate the need for the Veteran to present medical evidence of a current disability and of nexus evidence supporting her claims by suggesting a correlation between her claimed disabilities and her periods of active military service. See Milostan v. Brown, 4 Vet. App. 250 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401 (1991). There is also no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215 at 217-18  (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

Bilateral Hips

The Veteran contends that she has a hip disorder that is related to her service.  

The Veteran has not indicated whether her claimed hip disorder is related to her first or second period of active service. She merely indicated in May 2008 that a multitude of symptoms, including right hip pain, resulted in one day of bed rest.  

Service treatment records from the Veteran's first period of service are silent for complaints, findings, or diagnosis of a hip disorder and service treatment records from the second period of service are unavailable.

Associated with the claims file are VA treatment records from December 2007 to May 2008. These records note complaints of right hip pain in April 2008, but there are no objective findings or diagnosis of a hip disorder.

The Veteran identified private treatment records referable to the right hip, but the RO's attempts to obtain these records were unsuccessful and the Veteran has not submitted these records on her own.

Regarding the claimed bilateral hip disability, the Veteran has not asserted having had any specific hip injury, disease, or event in service nor has she made any statements regarding a continuity of symptoms following her separation from active duty service. Although she is noted to have reported right hip pain during the course of the appeal there was no evidence of a disorder as pain alone without a diagnosed or identifiable underlying malady or condition is not a disability for VA purposes. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In short, there is no competent evidence of a current hip disability.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

Lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308. See also Savage, 10 Vet. App. at 498.
The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

Therefore, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran has a disability within the meaning of the law, for which service connection is sought. 

Based on this record, the Veteran is not shown to have a current disability of the hips at any time during the course of the appeal.  

The Veteran is competent to report her symptoms, which in this case is right hip pain. However, complaints of pain are not evidence of a disability; therefore, they are insufficient to establish a diagnosis. As noted, the medical records do not contain any evidence to show that the Veteran has a current disability of either hip. The Veteran was advised of the type of evidence needed to substantiate her claim, but the most fundamental requirement, which is evidence of a current disability, is absent from the record. She has provided no evidence of a current disorder involving either hip. Without proof a current disability there can be no valid claim of service connection. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under the circumstances, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 



 Allergic Reaction Involving the Top Lip

The Veteran contends that service connection should be awarded for an allergic reaction she had in service that produced swelling in the upper lip.

The Veteran indicated that the allergic reaction that produced swelling in her top lip occurred during her second period of active service. Service treatment records from the Veteran's first period of service are silent for complaints, findings, or diagnosis of top lip swelling associated with an allergic reaction.  Service treatment records from her second period of service are not available.

There is nothing of record to indicate that the allergic reaction that she reported having in service was recurrent or resulted in a chronic disorder.  

The Veteran has not reported a recurrence of the allergic reaction.  She did not identify any post-service treatment records associated with the claimed disability and VA treatment records from December 2007 to May 2008, which are associated with the claims file, do not contain information relative to an allergic reaction involving her top lip.

The Veteran has not made any statements regarding a continuity of symptoms following her separation from active duty service nor has she made any statements with respect to having a current disorder involving an allergic reaction with lip swelling. Consequently, there is an absence of competent evidence showing continuity of symptomatology following service or of a current disability. 

Competent evidence of a current disability is the threshold requirement for any claim of service connection.  See Brammer, supra; Degmetich, supra. Here, no competent evidence of a current disability was identified or submitted by the Veteran. In the absence of evidence of a current disability, there is no valid claim and service connection must be denied.


Left Shoulder

The Veteran contends that she has a left shoulder disability related to her service. She indicated on her substantive appeal and a May 2008 statement that experienced shoulder symptoms within the first 6 months following her second period of active duty service.  Specifically, her left shoulder bone began to pop out and back while turning the steering wheel of a car; it was very painful. She also described hearing a popping sound when she drove home from work and that her left shoulder became very painful and locked. It remained that way for a while and she could not use that arm for driving.  

Service treatment records from the Veteran's first period of service are silent for complaints, findings, or diagnosis of left shoulder disorder and service treatment records from her second period of service are not available.

Since the Veteran indicated that she first experienced left shoulder problems after she separated from service, service treatment records from her service treatment records would not contain any pertinent treatment records.

Although she indicated the onset occurred shortly after she separated from service, there is no suggestion that the problem has persisted or has occurred at any time during the appeal.

Despite the Veteran's assertions that the left shoulder condition was very painful when it occurred, she has not reported seeking any treatment for the disorder and the available VA medical records from December 2007 to May 2008 are silent for left shoulder complaints, findings, or diagnosis.

Competent evidence of a current disability is the threshold requirement for any claim of service connection. See Brammer, supra, Degmetich, supra.  Here, no competent evidence of a current disability was identified or submitted by the Veteran.  In the absence of evidence of a current disability, there is no valid claim and service connection for a left shoulder disability must be denied.


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for an allergic reaction with swelling of the top lip is denied.


REMAND

Based on a review of the record, additional development is needed regarding the claim of service connection for a skin disability.

VA treatment records in April 2008 show that the Veteran is being treated for contact dermatitis. A February 1982 service treatment record shows that the Veteran had complaints associated with itching on her left foot. She also reports having additional skin problems since her service in the Persian Gulf.

Given the complaints noted during service and the current diagnosis of contact dermatitis, the Veteran should be afforded a VA examination to determine the nature and likely etiology of a current skin disability.

The record also shows that not all VA treatment records have been associated with the claims file. A March 2008 record indicates that a dermatology record was scanned, but the actual record was not printed.  This evidence relates to the claim and is considered constructively of record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based on a review of the record, additional development is needed regarding the claim of service connection for a low back disability.

Service treatment records from the Veteran's first period of service include an enlistment examination that contains no complaints, findings, or diagnosis of a low back disorder. However, a few months into service, the Veteran is shown to have had complaints of low back pain. See February 1982 service treatment records. Subsequent records in May 1984 and August 1984 show that she had a physical profile due to chronic low back pain that was secondary to a shortened leg and mild scoliosis. She was also noted to have symptomatic muscle spasm.

Given the complaints and findings of a diagnosed low back disorder during service, the Veteran should be afforded a VA examination to determine the nature and likely etiology of any current low back disability.

The Veteran reported in the July 2009 substantive appeal and in a June 2012 statement that low back X-rays were taken at Fort Benjamin Harrison in Indiana or at Fort Leonard in Missouri. The RO must attempt to obtain these copies of these records.  

Based on a review of the record, additional development is needed regarding the claim of service connection for a respiratory disability.

The Veteran's service treatment records indicate she had pneumonia in February 1982. A June 1986 Reserve record shows that while the Veteran was on active duty for training (ACDUTRA) she had respiratory complaints and was treated for asthmatic bronchitis. The Veteran also reports having symptoms since her Persian Gulf service, and current VA treatment records show that she has allergic rhinitis.

Given the evidence of respiratory problems in service and of a current respiratory disorder, the Veteran should be afforded a VA examination to determine whether she currently had a respiratory disorder related to her service.

Based on a review of the record, additional development is needed regarding the claim of service connection for left foot disability.

The Veteran reported that her job during her second period of service involved a lot of walking and that as a result she had left foot pain and locking.  Although the service treatment records from the Veteran's second period of active duty are not available, her substantive appeal indicates she received treatment for the claimed disability at Fort Bragg.  Thus, appropriate action should be taken to determine if copies of these treatment records are obtainable directly from Fort Bragg.

She also asserts that she has self treated her left foot disorder since separation from service by wrapping it in a manner shown to her in Fort Bragg.  Given her assertions, which include continuity of symptomatology, she should be afforded a VA examination to determine whether there is a current left foot disability related to service.

Based on a review of the record, additional development is needed regarding the claim of service connection for an abdominal disability.

The Veteran's service treatment records show that she had vomiting complaints in November 1983; the assessment was possibly early gastroenteritis vs. GI upset secondary to Motrin. She reports that after returning from the Persian Gulf she has had "bowel dumpings" and urgency.  See May 2008 statement and July 2009 substantive appeal.  In light of her Persian Gulf service, these complaints may be related to an undiagnosed illness or undiagnosed multisymptom illness. See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) (2011).

VA treatment records in April 2008 indicate the Veteran had constipation and complaints of upper quadrant abdominal pain.  Similar complaints of abdominal pain were noted in June 2008.

Given the complaints noted in service and the Veteran's post-service complaints, she should be afforded a VA examination to determine whether there is a current abdominal disability, to include disability due to an undiagnosed illness, related to her service.

Based on a review of the record, additional development is needed regarding the claim of service connection for a disability manifested by joint pain.

In her substantive appeal, the Veteran reported feeling a general slowing down of her body while in the Persian Gulf. Within 6 months of returning home after service she noted having difficulty climbing stairs and she had sore and tender joints.

The Veteran's complaints of joint pain may be related to an undiagnosed illness or undiagnosed multisymptom illness associated with her Persian Gulf service. See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain copies of all VA treatment records since May 2008 that relate to the claimed skin disorder, low back disorder, respiratory disorder, left foot disorder, and multiple joint pains. This request must specifically include a March 2008 dermatology record.

2. The RO/AMC must seek treatment records and X-rays directly from all appropriate sources at Fort Benjamin Harrison, Indiana; Fort Leonard Wood, Missouri; and Fort Bragg,, North Carolina; and from the Army Surgeon General's Office during the times the Veteran was stationed at these locations. 

3. Once all available medical records have been received, the RO/AMC must schedule the Veteran for a VA skin examination. The purpose of the examination is to determine if there is an etiological relationship between a skin disorder and the Veteran's service.

* The entire claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. The following must be accomplished:

The examiner must take a complete history from the Veteran regarding her claimed skin disorder.

The physician must opine whether the Veteran has a skin disorder that had its onset during her active service or it otherwise related to any incident of active service.

If the Veteran is found to have manifestations of a skin disorder that are not attributable to a known clinical diagnosis, then the examiner must provide an opinion as to whether the claimed signs and symptoms of a skin disability can be collectively linked to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

* The examiner must provide a full statement of the reasoning behind the conclusions reached, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that the reasoning may include facts associated with the medical history but may not solely consist of facts.  A complete explanation must be given that is based on the evidence.

* If determining in his or her own professional medical opinion that an opinion cannot be rendered without resort to speculation, the examiner must so state and explain why.

4. The RO/AMC must then also schedule the Veteran for an orthopedic examination. The purpose of the examination is determine if there is an etiological relationship between a low back disorder or left foot disorder and the Veteran's service, and if the Veteran had an undiagnosed illness or multisymptom illness involving multiple joint pains that is related to her Persian Gulf service.

* The entire claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. The following must be accomplished:

The examiner must take a complete history from the Veteran regarding her claimed low back disorder, left foot disorder, and multiple joint pains and all findings must be reported.

REGARDNG THE LOW BACK, the physician must identify any low back disorder found and opine whether the Veteran has a low back disorder that had its onset during her active service or is otherwise related to any incident of active service.

The physician's attention is drawn to the following evidence:

February 1982, May 1984, and August 1984 service treatment records that note complaints of low back pain, mild scoliosis, and muscle spasm, and show she had a physical profile due to her low back.

REGARDING THE LEFT FOOT, the physician must identify any left foot disorder found and opine whether the Veteran has a left foot disorder that had its onset during her active service or is otherwise related to any incident of active service.

The physician's attention is drawn to the following evidence:

All evidence and statements made by the Veteran that indicate she had left foot pain and treatment due to excessive walking in service.

REGARDING MULTIPLE JOINT PAIN, the physician must determine whether the Veteran's multiple joint pains are attributable to a known clinical diagnosis and, if so, identify the diagnosis(es).

If the multiple joint pains are not attributable to a known clinical diagnosis, the physician must provide an opinion as to whether the claimed multiple joint paints as signs and symptoms of disability, can be collectively linked to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

* The examiner must provide a full statement of the reasoning behind the conclusions reached, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that the reasoning may include facts found in the medical history but it may not solely consist of facts.  A complete explanation must be given that based on the evidence.

* If determining in his or her own professional medical opinion that an opinion cannot be rendered without resort to speculation, the examiner must so state and explain why.

5.  The RO/AMC must then also schedule the Veteran for respiratory examination. The purpose of the examination is to determine if there is an etiological relationship between a respiratory disorder and the Veteran's service.

* The entire claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. The following must be accomplished:

The examiner must take a complete history from the Veteran regarding her claimed respiratory disorder and all findings must be reported.

The physician must identify any respiratory disorder to include allergic rhinitis and opine as to each disorder whether it had its onset during the Veteran's active service or is otherwise related to any incident of active service.

If the Veteran is found to have respiratory complaints not attributable to a known clinical diagnosis, the physician must provide an opinion as to whether the claimed respiratory complaints as signs and symptoms of disability, can be collectively linked to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

* The physician's attention is drawn to the following evidence:

A February 1982 service treatment record that indicates the Veteran had pneumonia.

A June 1986 Reserve record that shows she was treated for asthmatic bronchitis.

* The examiner must provide a full statement of the reasoning behind the conclusions reached, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that the reasoning may include facts found in the medical history but may not solely consist of facts.  A complete explanation must be given that is based on the evidence.

* If determining in his or her own professional medical opinion that an opinion cannot be rendered without resort to speculation, the examiner must so state and explain why.

6.  The RO/AMC must then also schedule the Veteran for gastrointestinal examination. The purpose of the examination is to determine if there is an etiological relationship between a gastrointestinal disorder and the Veteran's service.

* The entire claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. The following must be accomplished:

The examiner must take a complete history from the Veteran regarding her claimed gastrointestinal disorder and all findings must be reported.

The physician must identify any gastrointestinal disorder and opine as to each disorder whether it had its onset during the Veteran's active service or is otherwise related to any incident of active service.

If the Veteran is found to have gastrointestinal complaints not attributable to a known clinical diagnosis, the physician must provide an opinion as to whether the claimed gastrointestinal complaints as signs and symptoms of disability, can be collectively linked to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

The physician's attention is drawn to the following evidence:

* The physician's attention is drawn to the following evidence:

A November 1983 service treatment record that notes complaints of vomiting with an assessment of possible early gastroenteritis vs. GI upset secondary to Motrin.

May and July 2009 statements noting complaints of bowel dumping and urgency.

April 2008 post-service complaints of constipation.

June 2008 post-service complaints of abdominal pain.

* The examiner must provide a full statement of the reasoning behind the conclusions reached, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that the reasoning may include facts found in the medical history but may not solely consist of facts.  A complete explanation must be given that based on the evidence.

* If determining in his or her own professional medical opinion that an opinion cannot be rendered without resort to speculation, the examiner must so state and explain why.

Readjudicate the Veteran's claims.  If the claims are not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


